Citation Nr: 0009373	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-04 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for body aches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for Osgood Schlatter's 
disease of the left knee, to include as due to an undiagnosed 
illness.

3.  Entitlement to an increased (compensable) rating for 
temporal mandibular joint syndrome (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which denied the 
veteran's claims for service connection for body aches and 
Osgood Schlatter's disease of the left knee, both to include 
as due to an undiagnosed illness, and denied his claim for a 
compensable rating for his service-connected TMJ.  The 
veteran filed timely appeals to these adverse determinations.

The Board notes that in the veteran's statement in support of 
claim, received by VA in November 1997, the veteran 
specifically stated that he "would like to re-open my 
service-connected claim for back problems," which had 
previously been denied by VA.  In a subsequent statement in 
support of claim, received by VA in January 1998, the veteran 
stated that his back problems stemmed from a back injury 
sustained in 1977, when he was involved in a jeep accident.  
It appears that in its rating decision dated in February 
1998, the M&ROC considered this claim to be part of his 
larger claim for "body aches," which reportedly started 
during his Persian Gulf service, since it discussed the 
veteran's complaints of back pain in its discussion of this 
issue.  However, the Board finds that the veteran's claim to 
reopen his claim for service connection for a back disorder 
is a separate and distinct issue from his claim for service 
connection for body aches, particularly since he has claimed 
separate etiologies for his back problems and body aches, and 
his claim for service connection for back problems has 
previously been denied by the M&ROC as a distinct issue.  As 
this issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action.
The veteran's claim for service connection for Osgood 
Schlatter's disease of the left knee, to include as due to an 
undiagnosed illness, will be addressed in the REMAND 
immediately following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the M&ROC. 

2.  The veteran has not presented competent evidence that he 
currently suffers from a disorder characterized by body aches 
which is related to service or is due to an undiagnosed 
illness. 

3.  The veteran's temporal mandibular joint syndrome does not 
cause any limitation of motion of the temporomandibular 
articulation.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for body 
aches, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a compensable rating for 
temporal mandibular joint syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.150, Diagnostic Code 9999-9905 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for body aches

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated by service 
in the United States Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for body aches, to include as due to an 
undiagnosed illness, includes his service medical records, 
which indicate several instances of complaints of right hip 
joint pain in March 1986, and again in September 1986.  
However, x-rays were negative for any pathology, and the last 
diagnosis was of right hip pain secondary to unknown 
etiology, probably muscular.  He also complained of low back 
pain in May 1988, following an incident in which he injured 
his back while attempting to tilt his boat for cleaning.  The 
examiner diagnosed rule out strained back muscle.  He was 
again seen for complaints of upper back pain in June 1991, at 
which time he reportedly injured himself during physical 
training.  He also complained of left arm pain which began at 
the same time.  The examiner diagnosed a muscle strain.  On 
the veteran's separation examination, dated in November 1991, 
all body systems were deemed normal, including upper and 
lower extremities and other musculoskeletal areas, except for 
a diagnosis of Osgood-Schlatter's disease of the right knee 
(for which the veteran has since been awarded service 
connection).

Relevant post-service evidence includes the reports of two VA 
examinations conducted in July 1994 - a general medical 
examination and a joints examination.  At the time of the 
general medical examination, the veteran's only body ache-
type complaints consisted of complaints of low back pain and 
bilateral knee pain.  However, as the veteran has already 
been granted service connection for a right knee disorder, 
and is separately seeking service connection for a low back 
disorder and a left knee disorder due to specific etiologies, 
the Board finds that the veteran's claim for "body aches" 
does not include these particular body areas and joints.  No 
other complaints, findings, or diagnoses relating to body 
aches were rendered.

Similarly, at the time of the veteran's joints examination, 
the only joints examined were the veteran's knee joints.  For 
the reason stated above, the Board shall not address the 
findings and diagnoses related thereto in adjudicating this 
particular service connection claim.

The veteran again underwent a VA examination in November 
1997.  At that time, the veteran complained of joint pains in 
the knees and shoulders.  On examination, the examiner 
determined that the veteran's claimed joint pains were 
apparently in remission, and thus did not record any specific 
findings.  The examiner diagnosed fibromyalgia, not 
substantiated by examination.

A review of this evidence reveals that the veteran complained 
of various body aches on several occasions in service, as 
well as a few times since discharge at the time of VA 
examinations.  However, as noted above, service connection 
under section 3.317 is available only for undiagnosed 
illnesses attributable to Southwest Asia service during the 
Persian Gulf War, i.e., those illnesses which "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
during service the veteran's symptomatology was almost always 
medically attributed to known diagnoses, including muscle 
strains incurred in an injury tilting a boat and in an injury 
during physical training, as indicated above.  Thus, to the 
extent that the veteran's complaints have been specifically 
attributed to an identifiable cause, they are not 
manifestations of an illness which "cannot be attributed to 
any known clinical diagnosis," and service connection under 
section 3.317 is precluded.  

Furthermore, while the veteran has frequently reported 
subjective complaints of body aches, the Board finds that the 
evidence fails to indicate that the veteran has received a 
definitive current diagnosis of any musculoskeletal disorder.  
In this regard, the Board notes that while the veteran has 
articulated subjective complaints of body aches at the time 
of inservice and VA examinations, these reports are devoid of 
any "objective indications of chronic disability," as 
contemplated by 38 C.F.R. § 3.317(a).  On the contrary, 
examinations, including x-rays, have been consistently 
negative for any evidence of actual disorders manifested by 
such symptomatology, and, indeed, the most recent VA 
examination specifically determined that the veteran's 
complaints of fibromyalgia were "not substantiated by 
examination."  Furthermore, the Board has found no other, 
non-medical indicators which are capable of independent 
verification.  

Similarly, to the extent that the veteran is claiming service 
connection for a body ache disorder on a direct basis, the 
Board has found no evidence that the veteran currently 
suffers from a disability which had its onset in service.  
Although the veteran has asserted that he currently suffers 
from body aches, he has offered no medical evidence which 
indicates that these body aches are manifestations of a 
current medical disorder.  On the contrary, all relevant 
examination and testing results by VA physicians were normal, 
with no abnormalities or disorders found. 

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for body aches, to include as due to an 
undiagnosed illness, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the M&ROC.  The M&ROC denied the veteran's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for body aches, to include as due to an 
undiagnosed illness.  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  Increased rating for temporal mandibular joint syndrome

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's TMJ syndrome includes the report of a VA dental 
examination conducted in July 1994.  At that time, the 
veteran complained that his jaw was stiff upon arising in the 
morning, which cleared up upon eating or movement.  He also 
complained of popping of the jaw when he opened his mouth 
"real wide."  On examination, no popping or clicking of the 
jaw was observed.  There was no limitation of movement of his 
mandible.  There was no pain or loss of function or infection 
in his dentition.  The examiner noted that the only effect on 
everyday activities was annoyance of the joint popping on 
opening the mouth very wide.  The examiner diagnosed "TMJ 
[temporal mandibular joint syndrome] that pops upon opening 
his mouth very wide.  There is no limitation of movement or 
pathology."

In August 1997, the veteran underwent a Persian Gulf Registry 
examination.  Although no relevant findings were recorded, 
the examiner did note that the veteran had had temporal 
mandibular joint syndrome since 1988, and rendered a 
diagnosis of temporomandibular joint syndrome, with 
arthralgia.

In November 1997, the veteran underwent another VA 
examination.  At that time, he complained of problems with 
his mandibular joint ever since the time of a motor vehicle 
accident in service.  He stated that he had pain in his jaw 
only upon full opening of his jaw, as when he went to the 
dentist.  Otherwise, his main problem with the jaw was a 
clicking sound and crepitus when he opened his mouth wide and 
when he ate.  On examination, the examiner stated that he 
could hear the crepitus and clicking in the veteran's jaw 
when he opened his mouth.  The examiner diagnosed 
temporomandibular joint dysfunction.

The veteran's temporal mandibular joint syndrome has been 
evaluated as noncompensably (zero percent) disabling by 
analogy to the provisions of 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9905, pursuant to which the severity of limitation 
of motion of the temporomandibular articulation is evaluated.  
Under this code, a 10 percent rating is warranted when the 
range of motion of the lateral excursion of the 
temporomandibular articulation is limited to between zero and 
4 millimeters.  A 10 percent rating is warranted when the 
inter-incisal range of motion is limited to between 31 and 40 
millimeters.  A 20 percent rating is warranted when this 
range of motion is limited to between 21 and 30 millimeters.  
A 30 percent rating is warranted when this range of motion is 
limited to between 11 and 20 millimeters.  Finally, a 40 
percent rating is warranted when the inter-incisal range of 
motion is limited to between zero and 10 millimeters. 

A review of the evidence detailed above reveals no evidence 
that the veteran has been found to suffer from any limitation 
of motion of the mandible, including limitations of either 
inter-incisal or lateral excursion.  On the contrary, the 
examiner who performed the July 1994 VA dental examination 
specifically noted that there was no limitation of motion at 
all, and no current pathology.  

Therefore, the Board finds that the veteran's temporal 
mandibular joint syndrome does not meet the requirements for 
a 10 percent rating under DC.  In every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).  Therefore, a 
noncompensable evaluation is the maximum rating warranted in 
this case.

The Board acknowledges the veteran's complaints and findings 
of popping and crepitus on extreme opening of the mouth, 
which he described as an "annoyance."  However, absent any 
evidence that these symptoms cause any limitation of motion 
or otherwise restrict the functioning of the jaw, a 
compensable rating is not warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
code sections.  However, there is no evidence of either 
nonunion or malunion of the mandible, as is required for a 
rating under either DC 9903 or DC 9904.  Furthermore, 
although the veteran's representative has requested an 
evaluation under DC 9906, the Board notes that there is no 
evidence that the veteran's disorder involves the loss of all 
or part of the ramus, as is contemplated by this code.  The 
same rationale applies for DC 9907, which also contemplates 
loss of part of the ramus.  Therefore, the Board finds that a 
higher rating under these codes is not warranted.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's temporal mandibular joint syndrome.  The Board 
would point out that its denial of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In the absence of such 
factors, the Board is not required to remand this matter to 
the M&ROC for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for body aches, to include as due to an 
undiagnosed illness, is denied.

A compensable disability rating for temporal mandibular joint 
syndrome is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for Osgood Schlatter's disease of the left knee.  
The Board initially notes that the veteran's claim for 
service connection for Osgood Schlatter's disease of the left 
knee was previously denied by the M&ROC in a rating decision 
dated in August 1994, and that this denial was subsequently 
upheld by a Board decision dated in May 1997.  Since this 
Board decision was not appealed, it became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7104(b); 38 
C.F.R. § 20.1100 (1999).  Therefore, the Board finds that the 
issue before VA is properly framed as whether new and 
material evidence has been received sufficient to reopen a 
claim for service-connection for Osgood Schlatter's disease 
of the left knee.

In addition, the Board notes that in his claim to reopen, 
received by VA in November 1997, the veteran specifically 
stated that he believed that his left knee disorder resulted 
from the fact that he needed to "baby" his service-
connected right knee, which caused undue stress on his left 
knee.  He stated that he believed that his left knee problem 
was thus a "residual" of his right knee disorder.  The 
veteran repeated this assertion in a statement in support of 
claim received by VA in January 1998.  However, it does not 
appear that the M&ROC has considered this claim for service 
connection for a left knee disorder on a secondary basis, or 
provided the veteran with the applicable law and regulations 
regarding secondary service connection claims.  As this 
secondary basis for service connection appears to be the 
focus of the veteran's claim, a REMAND for the M&ROC to 
consider his claim on this basis is required.

Finally, the Board notes that the M&ROC framed the issue on 
appeal as entitlement to "service connection for left knee, 
Osgood Schlatter's Disease to include as due to undiagnosed 
illness."  However, a review of the veteran's claim to 
reopen, as well as evidence received since that time, does 
not reveal that the veteran has ever claimed entitlement to 
service connection for a left knee disorder on the basis that 
it is a manifestation of an undiagnosed illness related to 
his Persian Gulf service.  Furthermore, the veteran's service 
representative, in its Written Brief Presentation dated in 
January 2000, indicated that "[t]his issue was erroneously 
framed by the VA as a Persian Gulf War undiagnosed illness 
issue as a result of confusing NODs submitted by the 
veteran," and requested that the Board remand the veteran's 
claim to the M&ROC for re-adjudication.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the M&ROC 
for the following action:

The M&ROC should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen the veteran's 
claim for service connection for Osgood 
Schlatter's disease of the left knee, to 
include as secondary to a service-
connected right knee disorder.  If the 
determination remains unfavorable to the 
veteran, he and his representative must 
be furnished with a Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.31, and be afforded the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the Medical and Regional Office Center.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

